          Case 1:18-cr-00873-VSB Document 36 Filed 12/20/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DIS~RICT OF NEW YORK
                                        X


 UNITED STATES OF AMERICA                       SUPERSEDING
                                                INFORMATION
              -   V.   -
                                                S2 18 Cr. 873 (VSB)
 RUBEN MORCIGLIO,
      a/k/a "El Tribu,"
      a/k/a "El Diablo,"

              Defendant.
                                        X



                                   COUNT ONE

                              (Sex Trafficking)

     The United States Attorney charges:

     1.      In or about the summer of 2016, within the Southern

District of New York and elsewhere, RUBEN MORCIGLIO, a/k/a "El

Tribu," a/k/a "El Diablo," the defendant, willfully and

knowingly, in and affecting interstate and foreign commerce, did

recruit, entice, harbor, transport, provide, obtain, advertise,

maintain, patronize, and· solicit by any means one and more

persons, and did benefit, financially and by receiving things of

value, from participation in a venture that engaged in any such

act, and having had a reasonable opportunity to view such

persons, knowing and in reckless disregard of the fact that one

and more such persons had not attained the age of 18 years and

would be caused to engage in one and more commercial sex acts,

to wit, MORCIGLIO recruited, enticed, harbored, transported,
     ,' ..              Case 1:18-cr-00873-VSB Document 36 Filed 12/20/19 Page 2 of 7
,,
(




             provided, obtained, advertised, and maintained a 15 year old

             minor victim ("Minor Victim-1"), and caused Minor Victim-1 to

             engage in at least one commercial sex act, the proceeds of which

             were transferred at least in part to MORCIGLIO.

                 (Title 18, United States Code, Sections 1591 (a),           (b) (2), and
                                             2. )

                                                COUNT TWO

                                      (Sex Trafficking Conspiracy)

                   The United States Attorney further charges:

                   2.      In or about 2010, within the Southern District of New

             York and elsewhere, RUBEN MORCIGLIO, a/k/a "El Tribu," a/k/a "El

             Diablo," the defendant, and others known and unknown, willfully

             and knowingly did combine, conspire, confederate, and agree

             together and with each other to commit sex trafficking, in

             violation of Title 18, United States Code, Sections 1591(a) (1)

             and (a) ( 2) .

                   3.      It was a part and object of the conspiracy that RUBEN

             MORCIGLIO, a/k/a "El Tribu," a/k/a "El Diablo," the defendant,

             and others known and unknown, would and did, in and affecting

             inte·rstate and foreign commerce, recruit, entice, harbor,

             transport, provide, obtain, and maintain, by any means persons,

             and would and did benefit, financially and by receiving anything

             of value, from participation in a venture which engaged in any

                                                     2
          Case 1:18-cr-00873-VSB Document 36 Filed 12/20/19 Page 3 of 7




such act, knowing and in reckless disregard of the fact that (1)

means of force, threats of force,          fraud, coercion, as described

in Title 18, United States Code, Section 1591 (e) (2), and a

combination of such means, would be used to cause such persons

to engage in one and more commercial sex acts, and (2) that one

or much such persons had not attained the age of 14, in

violation of Title 18, United States Code, Sections 1591 (a) (1)

and (a) (2).

            (Title 18, United States Code, Section 1594(c) .)

                                 COUNT THREE

                        (Sex Trafficking Conspiracy)

     The United States Attorney further charges:

     4.      In or about the fall of 2017, within the Southern

District of New York and elsewhere, RUBEN MORCIGLIO, a/k/a "El

Tribu," a/k/a "El Diablo," the defendant, and others known and

unknown, willfully and knowingly did combine, conspire,
                                                                 I


confederate, and agree together and with each other to commit

sex trafficking, in violation of Title 18, United States Code,

Sections 1591(a) (1) and (a) (2).

     5.      It was a part and object of the conspiracy that RUBEN

MORCIGLIO, a/k/a "El Tribu," a/k/a "El Diablo," the defendant,

and others known and unknown, would and did, in and affecting

interstate and foreign commerce, recruit, entice, harbor,
                                       3
          Case 1:18-cr-00873-VSB Document 36 Filed 12/20/19 Page 4 of 7




transport, provide, obtain, advertise, maintain, patronize, and

solicit, by any means persons, and would and did benefit,

financially and by receiving anything of value, from

participation in a venture which engaged in any such act,

knowing and in reckless disregard of the fact that means of

force, threats of force,       fraud, coercion, as described in Title

18, United States Code, Section 159l(e) (2), and a combination of

such means, would be used to cause such persons to engage in one

and more commercial sex acts, in violation of Title 18, United

States Code, Sections 1591 (a) (1) and (a) (2).

            (Title 18, United States Code, Section 1594(c) .)

                           FORFEITURE ALLEGATIONS

     6.      As a result of committing the offenses alleged in

Counts One, Two, and Three of this Information, RUBEN MORCIGLIO,

a/k/a "El Tribu," a/k/a "El Diablo," the defendant, shall

forfeit to the United States, pursuant to Title 18, United

States Code, Section 1594(d), any property, real and personal,

that was involved in, used, or intended to be used to commit or

to facilitate the commission of the offenses alleged in Counts

One, Two, and Three, and any property, real and personal,

constituting or derived from, any proceeds obtained, directly or

indirectly, as a result of the offenses alleged in Counts One,

Two, and Three, or any property traceable to such property,
                                       4
\
              Case 1:18-cr-00873-VSB Document 36 Filed 12/20/19 Page 5 of 7




    including but not limited to a sum of money in United States

    currency representing the amount of proceeds traceable to the

    commission of said offenses that the defendant personally

    obtained.

                            Substitute Asset Provision

         7.      If any of the above-described forfeitable property, as

    a result of any act or omission of the defendant:

                  (a) cannot be located upon the exercise of due

    diligence;

                 (b) has been transferred or sold to, or deposited

    with, a third person;

                 (c) has been placed beyond the jurisdiction of the

    Court;

                  (d) has been substantially diminished in value; or

                  (e) has been commingled with other property which

    cannot be subdivided without difficulty;




                                           5
      Case 1:18-cr-00873-VSB Document 36 Filed 12/20/19 Page 6 of 7




it is the intent of the United States, pursuant to         21 U.S.C. §

853(p) and 28 U.S.C. § 2461(c), to seek forfeiture of any other

property of said defendant up to the value of the above

forfeitable property.

 (Title 18, United States Code, Sections 981 and 1594; Title 21,
  United States Code, Section 853; and Title 28, United States
                      Code, Section 2461.)




                                    6
                Case 1:18-cr-00873-VSB Document 36 Filed 12/20/19 Page 7 of 7
..
,'
 ............




                          Form No. USA-33s-274       (Ed. 9-25-58)



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


                                UNITED STATES OF AMERICA

                                               v.

                                      RUBEN MORCIGLIO,
                                     a/k/a "El Tribu,"
                                     a/k/a "El Diablo,"


                                                          Defendant.


                                           SUPERSEDING
                                           INFORMATION

                                   S2 18 Cr. 873 (VSB)

                        (18 U.S.C.    §§   159l(a), (b) (2), 1594(c)
                                            and 2.)

                                  GEOFFREY S. BERMAN
                                 United States Attorney
